Citation Nr: 9903987	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-16 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to February 1972.

This matter arises from a January 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  The case was referred to the Board of Veterans' 
Appeals (Board) for resolution.  In November, 1998, the Board 
sought an independent medical expert opinion to assist in its 
review of the veteran's claim.  38 U.S.C.A. § 7109 (West 
1991).  After receipt of the opinion, the veteran, through 
his representative, was offered an opportunity to submit 
additional evidence or argument, in particular, with regard 
to the expert's opinion.  See Austin v. Brown, 6 Vet. App. 
547, 551 (1994).  The veteran's representative declined 
further argument and proffered no additional evidence.  
Accordingly, the Board will proceed with appellate review. 


FINDINGS OF FACT

1.  The veteran was diagnosed with viral pneumonia during 
service which was resolved at the time of separation.

2.  The veteran's cardiovascular disease, which was first 
shown many years after service, stems from ischemic 
cardiomyopathy and is not related to pneumonia diagnosed 
during service, or to any other condition or incident of 
service.  


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein, and it is not related to any incident of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§  3.303, 3.307, 3.309 (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).  

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a).  Cardiovascular 
disease shall be granted service connection on a presumptive 
basis, if manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1112, 1137 
(West 1991); 38 C.F.R. § 3.307, 3.309(a) (1998).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. § 3.303(d) (1998).  With 
chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

The veteran's service medical records show diagnosis and 
treatment of bilateral pneumonia with pleural effusion in 
April 1971.  The veteran was hospitalized for two weeks.  
Shortly after his discharge from the hospital he complained 
of dizziness, headaches, weakness and chest pain.  A 
"working diagnosis" of Mycoplasma pneumonia was reported 
and the veteran was prescribed erythromycin.  After ten days 
the veteran was re-evaluated.  The medical officer reported 
that his bilateral interstitial pneumonia was cleared, but 
his laboratory results showed increasing eosinophilia and a 
slight drop in his hematocrit.  He was hospitalized for 
another two weeks until the eosinophilia resolved.  During a 
follow-up visit in June 1971, the medical officer noted that 
despite the veteran's complaints of lightheadedness, fatigue, 
and chest pains, there was no objective evidence of disease.  
He noted that the veteran's laboratory data were normal and 
his physical examination was negative.  The physician 
indicated that the veteran's symptoms might be functional in 
nature and recommended the veteran for a trial of full duty.  
The veteran was continued on full duty without further 
treatment.  His separation examination report of January 1972 
was negative for complaints or clinical findings regarding 
respiratory or circulatory systems. 

The veteran contends that the pneumonia diagnosed during 
service was a viral condition that caused his heart disease, 
which was initially diagnosed in 1984.  He asserts that 
because of the viral condition that began during service, he 
subsequently developed cardiomyopathy and congestive heart 
failure which required a heart transplant.  

The veteran's file is replete with both private and VA 
medical records documenting the onset and progression of his 
cardiovascular disease.  An August 1984 consultation report 
from Dr. Goulder, the veteran's cardiologist, noted that the 
veteran had an inferolateral wall myocardial infarction one 
week earlier, without any prior episodes of chest pain.  His 
diagnosis was atherosclerotic heart disease, status post 
acute inferolateral wall myocardial infarction; Wenckeback 
heart block.  In January 1991, the veteran suffered an acute 
anterior myocardial infarction.  In February 1991 a cardiac 
catheterization was performed and he was diagnosed as having 
severe triple vessel atherosclerotic coronary disease.  In 
June 1991 his diagnosis was reported as ischemic 
cardiomyopathy and congestive heart failure.  In April 1992 
an orthotopic heart transplant was performed.  

The April 1992 surgical pathology report of the veteran's 
heart indicated ischemic cardiomyopathy with remote 
multiepisodic infarctions in the right and left ventricular 
walls and septum, with superimposed diffused myocarditis of 
possible hypersensitivity etiology.  The pathologist noted 
that there was diffuse cardiac muscle damage and fibrosis and 
calcific atherosclerotic coronary arteries with luminal 
occlusion.  

The veteran has submitted several medical opinions in  
support of his claim.  A September 1995 statement from the 
veteran's general practitioner indicated that he believed the 
veteran's viral pneumonia during service in Vietnam could 
have been the cause of his myopathy.  An October 1995 
statement from Dr. Leier, the Medical Director of the Heart 
Transplant Service at Ohio State University (where the 
veteran's surgery was performed) indicated that the veteran's 
cardiac failure may have been etiologically related to "a 
severe case of prolonged viral pneumonia while serving in 
Vietnam."  An October 1995 statement from the veteran's 
treating cardiologist noted that the veteran's pneumonia 
"was quite possibly viral" in origin.  He went on to state 
that there was a "significant probability" that the 
veteran's cardiomyopathy was due to the viral infection he 
suffered while serving in Vietnam.  

In January 1996, the veteran was afforded a VA examination by 
a pulmonary specialist and a cardiologist.  The VA pulmonary 
physician noted that the veteran had a relatively benign 
pulmonary history.  He indicated that the pneumonia described 
in 1971 could have been viral in nature and if so, it "could 
easily have been a contributing factor to the development of 
viral cardiomyopathy."  He noted, however, that from a 
pulmonary standpoint, it was unclear how repeated myocardial 
infarctions along with bypass grafting and angioplasties 
could relate to the natural history of a purely viral 
cardiomyopathy and he deferred to the cardiovascular 
physician.  

The VA cardiovascular examiner noted that the veteran had "a 
history of severe viral syndrome in the 1970's leading to 
post viral cardiomyopathy."  The examination report was 
unremarkable and the examiner offered no opinion regarding 
the etiology of the veteran's cardiovascular disability, 
other than to note the previous history, as reported by the 
veteran.  There is no indication that the service medical 
records were actually reviewed.

In August 1996, Dr. Goulder submitted another statement 
indicating that the veteran's congestive heart failure was 
secondary to cardiomyopathy and atherosclerotic coronary 
disease.  He reported that: "In all likelihood, the 
congestive symptoms were secondary to the cardiomyopathy 
which developed as a result of his viral or Mycoplasma 
pneumonia" during service.  In February 1997, he further 
stated that the veteran had viral pneumonia during service 
"as evidenced by his medical records, including 
eosinophilia, which would corroborate the viral or non-
bacterial etiology of the pneumonia.  It is based on this 
illness that I have diagnosed his viral cardiomyopathy, as he 
has no other good etiology for the viral cardiomyopathy."  

In June 1997, the RO requested Dr. Goulder to clarify the 
basis for his opinion that the veteran's cardiomyopathy was 
caused by viral pneumonia.  The RO asked the physician to 
explain the medical reasoning he used in reaching his 
conclusion, particularly in light of the veteran's family 
history of cardiovascular disease and the lack of evidence 
regarding heart problems until 1984.  Dr. Goulder failed to 
respond to the RO's request.  

The RO also requested an opinion from a VA specialist in 
cardiovascular diseases.  In November 1997, a VA cardiologist 
noted that the veteran had no symptoms of cardiomyopathy 
until after his myocardial infarctions in 1984.  He found 
that the cardiomyopathy was due to ischemia which occurred 
after the myocardial infarctions.  He found insufficient 
medical evidence to determine the cause of the veteran's 
pneumonia, but noted that it did not cause the myopathy. 

In November 1998, the Board requested an independent medical 
expert opinion to resolve the conflict regarding the etiology 
of the veteran's cardiomyopathy.  The physician, Dr. Hendrix, 
is a professor of medicine and radiology, and the Director of 
Cardiology Clinical Trials at the Medical University of South 
Carolina.  He reviewed the complete claims file and extensive 
medical records, as well as appropriate medical literature 
and references.  He offered a clear and unequivocal opinion 
that the veteran's congestive heart failure was the result of 
coronary atherosclerosis and myocardial infarction which had 
its initial clinical appearance on August 1984.  He stated 
that the veteran's cardiomyopathy was ischemic in origin and 
caused by the coronary atherosclerosis.  He found no medical 
evidence to show a nonischemic or chronic viral myocarditis.  
His opinion is supported by a detailed appendix outlining the 
basis for his conclusion, including a review of each 
physician's statement.  

In weighing the competing medical opinions, the Board finds 
that the opinion of the independent expert is of more 
probative value than the opinions of the private treating 
physicians.  With respect to the medical opinions submitted 
by the veteran, the Board notes that there is no accompanying 
medical documentation or elaboration of sources for the 
individual opinions.  The September 1995 statement from the 
veteran's general practitioner is equivocal at best, and 
there is no medical basis or rationale provided for the 
stated opinion.  The October 1995 statement from Dr. Leier 
reports only that there "may" be a relationship between the 
pneumonia and cardiovascular disease.  He did not make a 
definite conclusion, nor did he identify why or how he 
determined that the veteran had a severe case of viral 
pneumonia during service.  Presumably he relied upon the 
veteran's report of history.  The October 1995 statement from 
the veteran's treating cardiologist which notes a possibility 
of viral pneumonia and a significant probability of a 
relationship between the cardiomyopathy and pneumonia was 
stronger than previous opinions.  However, the cardiologist 
still failed to offer data to support his position, and did 
not explain fully why he reached that conclusion.  The Board 
considered each of these opinions and found, on the whole, 
that they were inconclusive as to the etiological 
relationship between the pneumonia and cardiomyopathy.  The 
physicians use of the words "may," "could," and 
"possibly" result in producing speculative statements that 
are not sufficient bases for allowing service connection.  
See Winsett v. West, 11 Vet. App. 420, 424 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).   

In contrast, Dr. Hendrix clearly reviewed the entire record 
and had the benefit of reviewing the service medical records 
as well.  The physician noted that there was never any 
diagnosis of nonischemic cardiomyopathy and he pointed out 
the apparent lack of any reference in the voluminous medical 
records (other than the specific opinions) to indicate a 
relationship between the veteran's pneumonia during service 
and his cardiovascular disease diagnosed 14 years later.  He 
noted that when seen in 1984, none of the medical 
professionals gave an impression of anything other than 
"plain coronary atherosclerosis with acute myocardial 
infarction.  There [was] no mention of anything to suggest a 
pre-existing cardiac disorder, other than his coronary 
atherosclerosis, and there [was] nothing to suggest he had 
pre-existing congestive heart failure.  Every physician who 
saw him at Ohio State University called his problem 'ischemic 
cardiomyopathy.'  None of them ever referred in the record to 
any other cardiac problem or pre-existing problem to his 
coronary atherosclerosis."  

Dr. Hendrix's opinion also explains, most significantly, the 
pathologist's report of the diseased heart.  He referenced 
the normal right ventricle and noted that it would not have 
been normal with viral myocarditis or idiopathic dilated 
cardiomyopathy.  He also noted that there was no evidence of 
lymphocytic infiltration which would have been consistent 
with viral myocarditis.  He further concurred with the 
previous opinion of the VA cardiac physician who concluded 
that the veteran had ischemic cardiomyopathy which had 
occurred after the myocardial infarctions.   

With respect to the veteran's pneumonia during service, Dr. 
Hendrix noted that based upon the evidence of record it had 
resolved.  He stated that the veteran's heart was normal by 
X-ray without pericardial friction rubs.  He found it very 
unlikely that an acute myocarditis or pericarditis would have 
occurred at that time without any findings and noted that the 
evidence indicated that the veteran had "returned to a 
completely healthy state" following his pleural effusion and 
viral syndrome in May and June 1971.  In regard to the 
eosinophilia, Dr. Hendrix eliminated it as having any 
relationship to the veteran's cardiovascular disease.  He 
explained that the common causes of eosinophilia are allergic 
reactions and intestinal parasites ("likely in Vietnam"), 
which are not adequately excluded by one stool sample, as in 
the veteran's case.  He elaborated that there is an 
eosinophilic infiltration which can cause pericarditis and 
myocarditis but "it is not a subtle disease."  "There is 
no clinical evidence that this was ever present in this 
patient and it was not present at the pathological 
examination of his heart."  Moreover, Dr. Hendrix noted 
there was no evidence of eosinophilia in any of the veteran's 
laboratory work other than the Vietnam reports.  It was not 
present during his illness in the United States.  He thought 
that the eosinophilia diagnosed in 1971 was transient and due 
to a noncardiac cause, and he believed it did not have "any 
bearing on this case."  

Dr. Hendrix further reviewed and commented upon each of the 
statements from both the private and VA physicians.  Of 
particular significance is his evaluation of Dr. Goulder's 
statements that the veteran had viral cardiomyopathy distinct 
from his coronary artery disease and his opinion that the 
veteran had "probable Mycoplasma induced cardiomyopathy."  
Dr. Hendrix noted that Dr. Goulder had provided no data to 
support his conclusions and Dr. Goulder's own records did not 
reflect any such suspicions.  Moreover, Dr. Hendrix 
highlighted the fact that although the service medical 
records reported a diagnosis of Mycoplasma infection, there 
was no laboratory data to support the diagnosis.  

Dr. Hendrix's interpretation of the letter from Dr. Leier is 
that it did not provide "very strong supporting statements" 
based upon his use of "can't prove it" and "maybe."  He 
also remarked that, again, there is no medical evidence to 
support the conclusion that the veteran's cardiac failure was 
etiologically related to pneumonia during service.  

In his summary, Dr. Hendrix stated that the opinions from the 
veteran's physicians did not build a case at all for 
establishing that the veteran had a viral cardiomyopathy 
beginning in 1971.  He noted that the opinions offered remote 
possibilities which were not supported by the actual treating 
records during the time of the veteran's illness.  He found 
no "reason to think this case involves anything other than 
coronary atherosclerosis with an ischemic cardiomyopathy 
resulting in severe congestive heart failure, necessitating 
cardiac transplant."

In weighing all of the relevant evidence, particularly all of 
the medical opinions, the Board finds that the preponderance 
is against the veteran's claim.  The medical expertise of Dr. 
Hendrix, which is apparent from the exceptional detail and 
breadth of his opinion, in combination with the opinions of 
the VA physicians, all serve to outweigh the somewhat 
conclusory but indefinite and undocumented opinions of the 
veteran's private physicians.  The Board acknowledges that 
three different physicians have reported a relationship 
between the veteran's pneumonia and cardiovascular disease, 
but they are either equivocal in nature or not supported by 
an adequate rationale, and they are not supported by the 
contemporaneously recorded medical records.  The opinion of 
Dr. Hendrix, on the other hand, is supported by a well 
reasoned rationale with frequent references to the medical 
evidence of record.  In reaching this conclusion, the Board 
notes that its responsibility is to assess the weight to be 
given to the evidence and there is no error in favoring the 
opinion of one competent medical expert over another, 
provided an adequate statement of reasons and bases is given.  
Owens v. Brown,   
7 Vet. App. 429, 433 (1995).  

The Board has also considered the veteran's own statements 
regarding his illness during service and his belief that the 
pneumonia is the cause of his cardiovascular disease.  
However, as the veteran is a layperson, his opinion that 
there is a relationship between his pneumonia and 
eosinophilia during service and his cardiovascular disease is 
not competent for the purposes of establishing service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the claim must be denied. 

The Board considered all the evidence of record but did not 
find that it is in relative equipoise.  Therefore, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   





ORDER

Entitlement to service connection for cardiovascular disease 
is denied.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

